DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 29 August 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 28 recites “means for receiving” (in line 2) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 2, items 252a-252r and ¶127.
Claim 28 recites “means for demodulating” (in line 7) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figure 2, items 254a-254r and ¶127.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 13-14, 17-21, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. US 2020/0267674 A1 (hereinafter referred to as “Ji’674”). Note Ji’674 was cited by the applicant in the IDS received 29 August 2022.
As to claims 1, 13, 25, and 28, Ji’674 teaches a user equipment (UE) (¶135; figure 13) for wireless communication, comprising:
a memory (¶135; figure 13); and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (¶135; figure 13):
receive, via a single carrier communication, a synchronization signal block (SSB) with time division multiplexed symbols that include a physical broadcast channel (PBCH) symbol and one or more of a primary synchronization signal (PSS) symbol, a secondary synchronization signal (SSS) symbol, or a demodulation reference signal (DMRS) symbol (¶¶85-87; figures 5A-5C: receive, via SC transmission, SSB TDMed symbols including PBCH, PSS, SSS, and DMRS symbols); and
demodulate the PBCH symbol using a channel estimation for the PBCH symbol that is based at least in part on one or more channel estimations of the PSS symbol, the SSS symbol, or the DMRS symbol (¶¶85-87, 103, and 135; figures 5A-5C: demodulate PBCH symbol using channel estimation of PSS, SSS, and/or DMRS symbols).
As to claims 2 and 14, Ji’674 teaches the UE of claim 13, wherein the SSB includes the PBCH symbol, the DMRS symbol, and the SSS symbol,
wherein the PBCH symbol is between the DMRS symbol and the SSS symbol in time, and
wherein the one or more processors are further configured to:
determine a first channel estimation for the DMRS symbol,
determine a second channel estimation for the SSS symbol, and
interpolate the channel estimation for the PBCH symbol based at least in part on the first channel estimation and the second channel estimation (¶¶85-87, 103, and 135; figures 5B-5C: PBCH symbol between DMRS and SSS symbols, channel estimations are determined for DMRS symbol and SSS symbol, and channel estimation determined for PBCH based on DMRS symbol channel estimation and SSS symbol channel estimation).
As to claims 5 and 17, Ji’674 teaches the UE of claim 13, wherein the SSB includes the PBCH symbol, the PSS symbol, and one of the SSS symbol or the DMRS symbol,
wherein the PBCH symbol is between the PSS symbol and the one of the SSS symbol or the DMRS symbol in time, and
wherein the one or more processors are further configured to:
determine a first channel estimation for the PSS symbol,
determine a second channel estimation for the one of the SSS symbol or the DMRS symbol, and
interpolate the channel estimation for the PBCH symbol based at least in part on the first channel estimation and the second channel estimation (¶¶85-87, 103, and 135; figures 5B-5C: PBCH symbol between PSS and SSS or DMRS symbols, channel estimations are determined for PSS symbol and SSS or DMRS symbol, and channel estimation determined for PBCH based on PSS symbol channel estimation and SSS or DMRS symbol channel estimation).
As to claims 6 and 18, Ji’674 teaches the UE of claim 13, wherein the SSB includes the PBCH symbol and the PSS symbol,
wherein the PSS symbol is adjacent to the PBCH symbol in time, and
wherein the one or more processors are further configured to:
determine a channel estimation for the PSS symbol, and
determine the channel estimation for the PBCH symbol based at least in part on the channel estimation for the PSS symbol (¶¶85-87, 103, and 135; figures 5A-5C: PSS and DMRS symbols are adjacent to each other, channel estimation is determined for the PSS symbol, and channel estimation determined for PBCH based on PSS symbol channel estimation).
As to claims 7 and 19, Ji’674 teaches the UE of claim 13, wherein the SSB includes the PBCH symbol, the PSS symbol, and one of the DMRS symbol or the SSS symbol,
0097-2342772100817wherein the DMRS symbol or the SSS symbol is between the PSS symbol and the PBCH symbol in time, and
wherein the one or more processors are further configured to:
determine a channel estimation for the DMRS symbol or the SSS symbol, and
determine the channel estimation for the PBCH symbol based at least in part on the channel estimation for the DMRS symbol or the SSS symbol (¶¶85-87, 103, and 135; figures 5A-5C: DMRS or SSS symbol is between PSS symbol and PBCH symbol, channel estimation is determined for the DMRS or SSS symbol, and channel estimation determined for PBCH based on DMRS or SSS symbol channel estimation).
As to claims 8 and 20, Ji’674 teaches the UE of claim 13, wherein the PBCH is after, in time, all of the one or more of the PSS symbol, the SSS symbol, or the DMRS symbol within the SSB (¶¶85-87; figures 5A-5C: PBCH after all of PSS, SSS, and DMRS symbols).
As to claims 9 and 21, Ji’674 teaches the UE of claim 13, wherein one more reference signals, of the one or more of the PSS, the SSS, or the DMRS, that are used to determine the channel estimation for the PBCH symbol have a same bandwidth as the PBCH (¶¶85-87; figures 5A-5C: DMRS has same bandwidth as PBCH and PSS and SSS sometimes have same bandwidth as PBCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10-11, 15, 22-23, 26-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji’674 in view of Ji et al. US 2020/0313835 A1 (hereinafter referred to as “Ji’835”).
As to claims 3 and 15, Ji’674 teaches the UE of claim 13, wherein the SSB includes the PBCH symbol, a first SS symbol, and a second SS symbol,
wherein the PBCH symbol is between the first SS symbol and the second SS symbol in time, and
wherein the one or more processors are further configured to:
determine a first channel estimation for the first SS symbol,
determine a second channel estimation for the second SS symbol, and
interpolate the channel estimation for the PBCH symbol based at least in part on the first channel estimation and the second channel estimation (¶¶85-87, 103, and 135; figures 5A-5C: PBCH symbol between first and second SS symbols, channel estimations are determined for first SS symbol and second SS symbol, and channel estimation determined for PBCH based on first SS symbol channel estimation and second SS symbol channel estimation).
Although Ji’674 teaches determining channel estimation of first synchronization symbol and second synchronization symbol, Ji’674 does not explicitly disclose “a first SSS symbol” and “a second SSS symbol”.
However, Ji’835 teaches a first SSS symbol and a second SSS symbol (¶¶99-102; figure 6: SSS and sSSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Ji’674 by including “a first SSS symbol” and “a second SSS symbol” as taught by Ji’835 because it provides Ji’674’s apparatus with the enhanced capability of performing the synchronization signal channel estimation for PBCH of Ji’674 with broader coverage provided by a plurality of SSSs (Ji’835, ¶¶99-102; figure 6).
As to claims 10, 22, 26, and 29, Ji’674 teaches the UE of claim 13.
Although Ji’674 teaches “The UE of claim 13”, Ji’674 does not explicitly disclose “wherein the SSB indicates…the PBCH symbol”.
However, Ji’835 teaches wherein the SSB indicates an SSB index based at least in part on:
a sequence of one or more of the PSS symbol or the SSS symbol, or
an indication within the PBCH symbol (¶¶84-87: SSB index indicated based at least on PSS symbol and/or SSS symbol or other indication within SS/PBCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Ji’674 by including “wherein the SSB indicates…the PBCH symbol” as taught by Ji’835 because it provides Ji’674’s apparatus with the enhanced capability of a plurality of SS/PBCH blocks identified by respective indexes (Ji’835, ¶¶84-87).
As to claims 11, 23, 27, and 30, Ji’674 teaches the UE of claim 13.
Although Ji’674 teaches “The UE of claim 13”, Ji’674 does not explicitly disclose “wherein the SSB…the DMRS symbol”.
However, Ji’835 teaches wherein the SSB includes a beam switching gap after the PBCH and the one or more of the PSS symbol, the SSS symbol, or the DMRS symbol (¶91; figure 2B: beam switching gaps between SS/PBCH blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Ji’674 by including “wherein the SSB…the DMRS symbol” as taught by Ji’835 because it provides Ji’674’s apparatus with the enhanced capability of compensating for radio signal attenuation (Ji’835, ¶91; figure 2B).

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji’674 in view of Ji’835 as applied to claims 3 and 15 above, and further in view of Choi et al. US 2022/0116968 A1 (hereinafter referred to as “Choi”).
As to claims 4 and 16, Ji’674 in view of Ji’835 teaches the UE of claim 14.
Although Ji’674 in view of Ji’835 teaches “The UE of claim 14,” Ji’674 in view of Ji’835 does not explicitly disclose “determine a cell identification…the second SSS symbol”.
However, Choi teaches determine a cell identification (ID) associated with the SSB based at least in part on a sequence detected in the first SSS symbol, or
determine a cell ID associated with the SSB based at least in part on a first sequence detected in the first SSS symbol and a second sequence detected in the second SSS symbol (¶¶84-88: determine cell ID based on specific sequences detected in the SSS symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Ji’674 in view of Ji’835 by including “determine a cell identification…the second SSS symbol” as taught by Choi because it provides Ji’674 in view of Ji’835’s apparatus with the enhanced capability of using the combination of synchronization signals to identify a unique cell ID (Choi, ¶¶84-88).

Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji’674 in view of Xiong et al. WO 2020/061494 A1 (hereinafter referred to as “Xiong”). Note Xiong was cited by the applicant in the IDS received 29 August 2022.
As to claims 12 and 24, Ji’674 teaches the UE of claim 13.
Although Ji’674 teaches “The UE of claim 13”, Ji’674 does not explicitly disclose “determining a frequency…the DMRS symbol”.
However, Xiong teaches wherein the one or more processors are further configured to:
determine a frequency offset for the PBCH symbol based at least in part on measurement of one or more of the PSS symbol, the SSS symbol, or the DMRS symbol (¶18; figure 1: frequency offset estimated based at least in part on PSS symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Ji’674 by including “determining a frequency…the DMRS symbol” as taught by Xiong because it provides Ji’674’s apparatus with the enhanced capability of using the PSS measurement to receive the PBCH (Xiong, ¶18; figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ly et al. US 10,512,051 B2 – Unified Synchronization Design Under Mixed Deployments
Yerramalli et al. US 2020/0389786 A1 – Waveform Capability Indication
Zhang et al. US 10,880,864 B2 – Methods and Apparatuses for Waveform Indication in High-Frequency Bands
Zhou et al. US 2021/0377852 A1 – Power Saving and Cell Dormancy Operation
Tian et al. US 2022/0150851 A1 – SSB Structure for NR Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469